TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00555-CV



      T&V Optimum, LLC; Thomas S. Erickson and Valerie L. Erickson, Appellants

                                              v.

  Martha Prado Board; James H. Prado and Optimum Steel Industries, LLC, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-11-002988, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss their appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: August 30, 2013